 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   THOMAS NEWMAN
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
 9                           IN THE UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00252-NONE
12
                                  Plaintiff,            STIPULATION TO CONTINUE SENTENCING;
13                                                      ORDER
                           v.
14                                                      DATE: March 13, 2020
     ROSEMARIE MARTINEZ,                                TIME: 8:30 a.m.
15                                                      COURT: Hon. Dale A. Drozd
                                 Defendant.
16

17

18
                                                 ORDER
19
            Pursuant to the parties’ stipulation, the sentencing currently scheduled for March 13,
20
     2020 at 8:30 a.m. is hereby continued to March 27, 2020 at 8:30 a.m.
21
     IT IS SO ORDERED.
22

23      Dated:    February 11, 2020
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
